Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-9,11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki (U.S. 2012/0121284).
Iwasaki  teach an image forming apparatus 10 (Fig.1) a heating/fixing apparatus 12 for heat fixing toner images to a recording sheet.  The heating apparatus 12 (see Fig.2) includes a cylindrical fixing film 20, a pressing roller 22 to form a nip with the cylindrical film so as to convey the recording sheet in the nip and fix the toner image to the sheet, a heater 16 disposed inside the cylindrical film, and a fixing film guide member 17 for supporting the heater and guiding the film.  As seen in Fig.3A, the heater 16 comprises a plurality of heating elements 42,43 disposed on a substrate 41. As clearly seen in Fig. 6A, the downstream end of the substrate (film rotates clockwise) is located downstream of the fixing nip N1. 
	Regarding claims 2-4,12-14,  the guide member 17 includes a first guide member located upstream of the upstream end of the substrate and a second guide member located downstream of the downstream end of the substrate; the guide members including end portions that project toward the pressing roller and are closer to the pressing roller than the end portions are to the heating elements; the first guide member having the first end portion.
	Regarding claims 5,15, the second (downstream) guide portion of guide member 17 has a curved surface as shown in Fig.6A.
	Regarding claims 6-7,16-17, the substrate 41 is located between the first and second guide portions and supported by the guide member.
	Regarding claims 8,18, the guide member 17 is located opposite the pressing roller 22 as seen in Fig.6A.
	Regarding claims 9,19 the heater has a plurality of heaters 42,43 (see Fig.6A).
	
3.	Claims 1,10-11,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyanagi et al. (U.S. 10,578,998).
Koyanagi teach a heating apparatus (Fig.1) for heat fixing toner images to a recording sheet which includes a cylindrical fixing film 62, a pressing roller 52 to form a nip with the cylindrical film so as to convey the recording sheet in the nip and fix the toner image to the sheet, a heater  disposed inside the cylindrical film, and a fixing film guide member 90 for supporting the heater and guiding the film.  As seen in Fig.3, the heater comprises a plurality of heating elements 76a,76b disposed on a substrate 64. As clearly seen in any of Fig.s 1,12,14,15 the downstream end of the substrate (film rotates in direction R1) is located downstream of the fixing nip NF and the center of the substrate is downstream of the center of the nip region NF.

	 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852